       Case 1:20-cv-00916-EPG Document 19 Filed 04/19/21 Page 1 of 3


     PHILLIP A. TALBERT
 1   Acting United States Attorney
     DEBORAH LEE STACHEL, CA SBN 230138
 2   Regional Chief Counsel, Region IX
     Social Security Administration
 3   ELLINOR R. CODER, CA SBN 258258
     Special Assistant United States Attorney
 4          160 Spear Street, Suite 800
            San Francisco, California 94105
 5          Telephone: (415) 977-8955
            Facsimile: (415) 744-0134
 6          E-Mail: Ellinor.Coder@ssa.gov
 7   Attorneys for Defendant
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                             FRESNO DIVISION
12
13
     JAMES ARTHUR PURSER,                             )   CIVIL NO. 1:20-cv-00916-EPG
14                                                    )
          Plaintiff,                                  )   STIPULATION TO VOLUNTARY
15        v.                                          )   REMAND PURSUANT TO SENTENCE
                                                      )   FOUR OF 42 U.S.C. § 405(g) AND TO
16   ANDREW SAUL,                                     )   ENTRY OF JUDGMENT; ORDER
     Commissioner of Social Security,                 )
17                                                    )
          Defendant.                                  )
18                                                    )
                                                      )
19
20
21          IT IS STIPULATED by and between Plaintiff (“Plaintiff”) and Defendant Andrew Saul,
22   Commissioner of Social Security (“Defendant”), through their undersigned counsel of record,
23   that the above-entitled action shall be remanded to the Commissioner of Social Security for
24   further administrative proceedings.
25          Upon remand, the Office of Hearing Operations will remand the case to an
26   Administrative Law Judge (ALJ) for a new decision, and instruct the ALJ to re-evaluate the
27   evidence of record. The parties further request that the Court direct the Clerk of the Court to
28   enter a final judgment in favor of Plaintiff, and against Defendant, reversing the final decision of




                                           STIPULATION TO REMAND
       Case 1:20-cv-00916-EPG Document 19 Filed 04/19/21 Page 2 of 3



 1   the Commissioner.
 2          This stipulation constitutes a remand under the fourth sentence of Section 205(g) of the
 3   Social Security Act, 42 U.S.C. 405(g).
 4
     Dated: April 15, 2021                         /s/ Jonathan O. Pena*
 5
                                                   JONATHAN O. PENA
 6                                                 Attorney for Plaintiff
                                                   *Authorized via e-mail on April 15, 2021
 7
 8                                                 PHILLIP A. TALBERT
                                                   Acting United States Attorney
 9
                                                   DEBORAH LEE STACHEL
10                                                 Regional Chief Counsel, Region IX
                                                   Social Security Administration
11
                                           By:     /s/ Ellinor R. Coder
12                                                 ELLINOR R. CODER
13                                                 Special Assistant United States Attorney

14                                                 Attorneys for Defendant
15
                                                  ORDER
16
            Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of
17
     42 U.S.C. § 405(g) and to Entry of Judgment (ECF No. 18), and for cause shown, IT IS
18
     ORDERED that the above-captioned action is remanded to the Commissioner of Social Security
19
     for further proceedings pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C. §
20
     405(g), sentence four. On remand, the Office of Hearing Operations will remand the case to an
21
     Administrative Law Judge (ALJ) for a new decision, and instruct the ALJ to re-evaluate the
22
     evidence of record. The Clerk of the Court is directed to enter a final judgment in favor of
23
     Plaintiff and against Defendant, reversing the final decision of the Commissioner.
24
25   IT IS SO ORDERED.
26
        Dated:     April 16, 2021                              /s/
27
                                                       UNITED STATES MAGISTRATE JUDGE
28




                                         STIPULATION TO REMAND
     Case 1:20-cv-00916-EPG Document 19 Filed 04/19/21 Page 3 of 3



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                               STIPULATION TO REMAND
